IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30264
                           Summary Calendar



BARBARA F. VERCHER,

                                           Plaintiff-Appellant,

versus

AON RISK SERVICES, INC. OF LOUISIANA,
formerly known as Alexander & Alexander, Inc.;
AON SERVICES CORP; AETNA LIFE INSURANCE CO.;
METROPOLITAN LIFE INSURANCE CO.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-750
                       --------------------
                         October 26, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Barbara Vercher (Vercher) appeals the district court's

decision to dismiss her claim with prejudice for violation of a

pre-trial order.    Vercher also appeals the district court's

denial of her motion to reinstate or for relief under Fed. R.

Civ. P. 60(b).

     The district court dismissed Vercher's claim pursuant to

Fed. R. Civ. P. 41(b).    We review an involuntary dismissal

pursuant to Rule 41(b) and the denial of Vercher's Rule 60(b)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-30264
                                -2-

motion under the abuse of discretion standard.     Rogers v. Kroger

Co., 669 F.2d 317, 320 (5th Cir. 1982); Williams v. Brown & Root,

Inc., 828 F.2d 325, 328 (5th Cir. 1987).

     As Vercher's March 6, 2000, notice of appeal was not filed

within 30 days of the entry of the judgment of dismissal, we do

not have jurisdiction to hear an appeal of the district court's

dismissal of her suit with prejudice.     Fed. R. App. P. 4(a).

     The facts of this case are similar to those presented by

Silas v. Sears, Roebuck & Co., 586 F.2d 382 (5th Cir. 1978).      In

Silas, we noted that when an order of dismissal is entered prior

to trial for failure to appear at a pre-trial conference, a Rule

60(b) motion alleging excusable neglect raises the same questions

and requires virtually the same analysis as would an appeal from

an order of dismissal for failure to prosecute or for

disobedience of a court order.   Id. at 386.    We then rejected the

narrow scope of review normally applied in Rule 60(b) cases

because plaintiff's Rule 60(b) motion was filed within the time

allowed for filing an appeal; thus, it could not be viewed as a

dilatory attempt to bypass appellate procedures.     Id.   Finally,

we concluded that the district court abused its discretion in

denying plaintiff's 60(b) motion because immediate imposition of

the sanction of dismissal was much too severe a response to the

failure of plaintiff's attorney to appear at the pre-trial

conference.   Id.; cf. Williams, 828 F.2d at 328 n.6; Pryor v.

U.S. Postal Serv., 769 F.2d 281, 288 (5th Cir. 1985).

     Vercher's Rule 60(b) motion was filed within the time

allowed for filing an appeal.    Vercher's counsel alleged he did
                            No. 00-30264
                                 -3-

not file the pre-trial stipulations because he believed a new

pre-trial order would be issued after he filed an amended

complaint.    Although this excuse may not have been meritorious,

the nature of the neglect involved (the failure to file pre-trial

stipulations) and the excuse offered to explain it (the belief

that a new pre-trial order was going to be issued) did not

justify the severity of the dismissal sanction which was imposed.

Silas, 586 F.2d at 386.

     Even assuming that counsel's failure to comply with the pre-

trial order constituted a clear record of delay or contumacious

conduct, the district court did not make an express determination

that lesser sanctions would not prompt diligent prosecution or

show that the court employed lesser sanctions that proved to be

futile.   See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th

Cir. 1992).

     Based upon the foregoing, we conclude that the district

court abused its discretion in denying plaintiff's Rule 60(b)

motion.

     REVERSED AND REMANDED.